Citation Nr: 1827849	
Decision Date: 05/08/18    Archive Date: 05/18/18

DOCKET NO.  14-09 704	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD), generalized anxiety disorder, depressive disorder, and adjustment disorder.

2.  Entitlement to service connection for a bilateral hearing loss.

3.  Entitlement to service connection for bilateral upper extremity peripheral neuropathy.

4.  Entitlement to service connection for bilateral lower extremity peripheral neuropathy.

5.  Entitlement to service connection for residuals of a traumatic brain injury.

6.  Entitlement to service connection for nose allergies.

7.  Entitlement to service connection for a skin disorder.

8.  Entitlement to service connection for hair loss on the skull.

9.  Entitlement to service connection for erectile dysfunction.

10.  Entitlement to service connection for nosebleeds.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Mary E. Rude, Counsel


INTRODUCTION

The Veteran served on active duty from May 2002 to May 2005 and from May 2006 to July 2009.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico.  The Veteran attended a Board hearing before the undersigned in January 2016.

The issues of entitlement to service connection for an acquired psychiatric disorder, bilateral hearing loss, upper and lower extremity peripheral neuropathy, and a traumatic brain injury are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

At the January 2016 Board hearing, the Veteran withdrew his appeal concerning the claims of entitlement to service connection for nose allergies, a skin disorder, hair loss on the skull, erectile dysfunction, and nosebleeds.


CONCLUSION OF LAW

The criteria for withdrawal of the appeal regarding entitlement to service connection for nose allergies, a skin disorder, hair loss on the skull, erectile dysfunction, and nosebleeds have been met.  38 U.S.C. § 7105(b)(2) (2012); 38 C.F.R. §§ 20.202, 20.204 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

A substantive appeal may be withdrawn in writing, except for appeals withdrawn on the record at a hearing, at any time before the Board promulgates a decision.  38 C.F.R. §§ 20.202, 20.204(b).  Withdrawal may be made by the appellant or by an authorized representative.  38 C.F.R. § 20.204(c).

At the January 2016 Board hearing, the Veteran requested that his claims of entitlement to service connection for nose allergies, a skin disorder, hair loss on the skull, erectile dysfunction, and nosebleeds be withdrawn.  Therefore, there remains no allegation of errors of fact or law for appellate consideration with regards to these matters.  Accordingly, the Board does not have jurisdiction to review the appeal of these issues, and they must be dismissed.


ORDER

The appeal concerning a claim of entitlement to service connection for nose allergies is dismissed.

The appeal concerning a claim of entitlement to service connection for a skin disorder is dismissed.

The appeal concerning a claim of entitlement to service connection for hair loss on the skull is dismissed.

The appeal concerning a claim of entitlement to service connection for erectile dysfunction is dismissed.

The appeal concerning a claim of entitlement to service connection for nosebleeds is dismissed.


REMAND

Acquired Psychiatric Disorder

The Veteran contends that he has depressive disorder and PTSD caused by stress incurred during his combat service in Afghanistan.  At a January 2016 Board hearing, he discussed having depression which was secondary to his chronic pain and PTSD related to combat service during Operation Enduring Freedom.

The Veteran's personnel records show that he did take part in dangerous operations and was recommended for a reward for meritorious service due to an operation to locate a cache of improvised explosive devices.  The Veteran was afforded a VA examination in August 2009, and was diagnosed with adjustment disorder with anxious mood.  The examiner did not find that the Veteran had a diagnosis of PTSD, and did not discuss whether the Veteran had any other psychiatric diagnosis which was related to his military service.

The Veteran's VA treatment records show that he was diagnosed with chronic PTSD by a psychologist in October 2016, and he has received other psychiatric diagnoses.  The Veteran's VA treatment records show that he has been diagnosed with anxiety disorder and depressive disorder.  Private treatment records from 2010 show that the Veteran was being treated for depression.  He reported feeling anxious and suicidal and having insomnia, irritability, and loss of appetite.  He was also diagnosed with impulse control disorder.  In Clemons v. Shinseki, the United States Court of Appeals for Veterans Claims held that, in determining the scope of a claim, the Board must consider the claimant's description of the claim, symptoms described, and the information submitted or developed in support of the claim.  Clemons, 23 Vet. App.1, 5 (2009).  Although the Veteran's initial claim requested entitlement to service connection for PTSD and for depressive disorder, the Board has therefore recharacterized this issue as entitlement to an acquired psychiatric disorder, and finds that it must be remanded in order to provide the Veteran with a new VA psychiatric examination to determine whether he has any psychiatric disorder which is at least as likely as not related to his service.

It also does not appear that the Veteran's complete VA treatment records have been obtained and associated with the record, and these must be obtained and reviewed prior to further adjudication.

Bilateral Hearing Loss

The Veteran also contends that he has a bilateral hearing loss that was caused by exposure to loud noise in service.  At an August 2009 VA examination, the Veteran was found to have normal hearing.  At a September 2009 VA ear disease examination, the examiner did not find any ear disease or abnormality and wrote that the Veteran had bilateral normal hearing with excellent word recognition score.

While impaired hearing will only be considered to be a disability by VA when the auditory thresholds or speech recognition scores meet the criteria under 38 C.F.R. § 3.385, the Board acknowledges that the Veteran has not attended a VA examination for his hearing loss for almost 9 years.  In addition, the August 2009 VA examination report of record does not include the results of his audiometric testing, but only references testing performed earlier which was found to be normal.  The issue is therefore remanded to obtain all relevant records and to afford the Veteran with a more recent VA examination.

Peripheral Neuropathy

The Veteran testified in January 2016 that he has symptoms of tingling and cramps in his legs, as well as symptoms in his arms, that he believes are related to the bulging discs in his vertebrae.

The Veteran is currently service connected for lumbar disc bulge and left and right lower extremity radiculopathy.  Although the Veteran has already been granted service connection for right and left lower extremity radiculopathy, he maintains that he has both upper and lower extremity peripheral neuropathy as well which is secondary to his service-connected lumbar disc bulge.

The Veteran's service treatment records show that in October 2007, the Veteran was diagnosed with chronic left radiculopathy.  In June 2008, the Veteran reported having numbness or tingling and foot trouble, and the explanation stated that there was numbness in the left leg running down from his back.  

While the Veteran has attended several VA examinations which found that he had right and left lower extremity radiculopathy which is secondary to his service-connected lumbar disc bulge, the VA examiners have not yet addressed whether the Veteran also has a separate disorder of peripheral neuropathy in his bilateral lower extremities which manifests in any separate or additional symptoms, nor has he been afforded an examination of his upper extremities.  These issues are remanded so that such an examination can be held prior to further adjudication.

Traumatic Brain Injury

The Veteran contends that he has residuals of a traumatic brain injury that were incurred during service.  The Veteran testified in January 2016 that in April 2007, he was climbing a steep rock face and fell, causing him to tumble down the mountain and hit his face on his rifle.  He stated that he was treated by a medic, but had to continue with the mission even though he was in great pain.  He stated that he continues to get treatment for migraine headaches.  The Veteran's service treatment records do note that he fell 30 feet down a mountain in Afghanistan in April 2007.

At an October 2016 VA neurological examination, the Veteran was diagnosed with migraine headaches including migraine variants, which were noted to be a residual of his traumatic brain injury in 2007.  At an April 2017 VA examination, the Veteran was diagnosed with tension headaches which including prostrating migraine attacks once a month.  In an April 2017 rating decision, the Veteran was granted entitlement to service connection for tension headaches, evaluated as 50 percent disabling.

While the Veteran has already been granted entitlement to service connection for headaches, it is not clear that this fully encompasses the Veteran's claim for entitlement to service connection for a traumatic brain injury, and he has not yet been afforded a traumatic brain injury examination in order to determine whether he has any other residuals related to his in-service head injury.  The issues is therefore remanded in order to afford the Veteran with a full examination assessing the extent of any residuals of traumatic brain injury.

Accordingly, the case is REMANDED for the following action:

1. Provide the claimant an opportunity to submit a completed release forms (VA Form 21-4142) authorizing VA to request any additional, relevant private treatment records.  The appellant should be advised that he can also submit those records himself.  If the claimant provides a completed release form, then request the identified treatment records.  All attempts to secure those records must be documented in the VBMS file, and he should be notified of any unsuccessful efforts.

2. Obtain all outstanding, pertinent VA treatment records from the San Juan VA Medical Center since January 2014 as well as complete audiometric test results from the Veteran's August 2009 audiological testing.

If any such records cannot be located, specifically document the attempts that were made to locate them, and explain in writing why further attempts to locate or obtain any government records would be futile.  Then: (a) notify the claimant of the specific records that it is unable to obtain; (b) explain the efforts VA has made to obtain that evidence; and (c) describe any further action it will take with respect to the claims.  The claimant must then be given an opportunity to respond.

3. Following completion of the above, schedule the Veteran for a VA psychiatric examination to address the nature and etiology of any acquired psychiatric disorder, to include PTSD, generalized anxiety disorder, depressive disorder, and adjustment disorder.  The examiner must specify in the report that all VBMS records have been reviewed.  Any indicated evaluations or studies should be conducted.  

The examiner should identify any current psychiatric disorders, and address whether it is at least as likely as not (50 percent or greater probability) that the disorder had its onset during, or is otherwise related to any event or injury in the appellant's service.

The examiner is asked to specifically address the Veteran's lay statements regarding experiencing stressful, traumatic experiences during combat in Afghanistan and the service treatment record showing that in January 2009, the Veteran punched a vending machine and fractured his right hand.

A complete and fully explanatory rationale must be provided for any opinion offered.  If any opinion cannot be rendered without resorting to speculation, the examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge, i.e., no one could respond given medical science and the known facts, or by a deficiency in the record or the examiner, i.e., additional facts are required, or the examiner does not have the needed knowledge or training.

4. Schedule the Veteran for a VA audiological examination to address the nature and etiology of any bilateral hearing loss.  The examiner must specify in the report that all VBMS records have been reviewed.  Any indicated evaluations or studies should be conducted.

The examiner should evaluate the appellant's hearing levels and discuss whether it is at least as likely as not (50 percent or greater probability) that any diagnosed hearing loss had its onset during, or is otherwise related to any event or injury in the claimant's service.

A complete and fully explanatory rationale must be provided for any opinion offered.  If any opinion cannot be rendered without resorting to speculation, the examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge, i.e., no one could respond given medical science and the known facts, or by a deficiency in the record or the examiner, i.e., additional facts are required, or the examiner does not have the needed knowledge or training.

5. Schedule the claimant for a VA examination to address the nature and etiology of any upper and lower extremity peripheral neuropathy.  The examiner must specify in the report that all VBMS records have been reviewed.  Any indicated evaluations or studies should be conducted.  

a) The examiner should discuss whether the Veteran has a current diagnosis of peripheral neuropathy in i) the bilateral upper extremities or ii) the bilateral lower extremities.  

b) If any current diagnosis is found, is it at least as likely as not (50 percent or greater probability) that the disorder i) had its onset during, or is otherwise related to any event or injury in the claimant's service or ii) was caused or aggravated (worsened beyond the natural progression) by the Veteran's service-connected lumbar disc bulge?

c) If a diagnosis of lower extremity peripheral neuropathy is found, the examiner is asked to discuss whether this symptomatology can be differentiated from the Veteran's symptoms related to right and left lower extremity radiculopathy, for which he has already been granted service connection.

A complete and fully explanatory rationale must be provided for any opinion offered.  If any opinion cannot be rendered without resorting to speculation, the examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge, i.e., no one could respond given medical science and the known facts, or by a deficiency in the record or the examiner, i.e., additional facts are required, or the examiner does not have the needed knowledge or training.

6. Schedule the claimant for a VA examination to address the nature and etiology of any traumatic brain injury residuals.  The examiner must specify in the report that all VBMS records have been reviewed.  Any indicated evaluations or studies should be conducted.  

The examiner should identify all residuals relating to a traumatic brain injury that the Veteran incurred during service in 2007.  

The examiner is advised that it is documented that the Veteran fell down a steep hill in service and injured his head, and he has already been granted entitlement to service connection for headaches related to that injury.  The examiner is also advised that the Veteran is competent to report symptoms, treatment, and injuries, and that his reports must be taken into account in formulating the requested opinion.

A complete and fully explanatory rationale must be provided for any opinion offered.  If any opinion cannot be rendered without resorting to speculation, the examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge, i.e., no one could respond given medical science and the known facts, or by a deficiency in the record or the examiner, i.e., additional facts are required, or the examiner does not have the needed knowledge or training.

7. The Veteran is hereby notified that it is his responsibility to report for any scheduled examinations and to cooperate in the development of the claims, and that the consequences for failure to report for a VA examination without good cause may include denial of the claims. 38 C.F.R. §§ 3.158, 3.655 (2017).  In the event that the appellant does not report for any scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.

8. Then, readjudicate the issues on appeal.  If any of the issues remains denied, provide the appellant with a supplemental statement of the case and allow an appropriate time for response.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




______________________________________________

Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


